DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide proper antecedent basis for lines 19-20 of Claim 14 which recites “wherein at the sidewall face an uppermost portion of the first opening is at a height above an uppermost portion of the second opening”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa et al. (US 5,031,680) (Kajikawa) in view of Ohsawa (US 2001/0032691).
Regarding claims 1 and 14, Kajikawa discloses a tire (title) comprising: a tread portion (2), wherein the tread portion (2) includes at least one block (5) (see Fig. 1), wherein the at least one block (5) includes a tread (see Fig. 6), and side wall faces (3, 4) extending inwardly from the tread in a tire radial direction (see Fig. 1; Col. 2, lines 39-47), wherein the block (5) has a recess (7) (see Fig. 6), wherein the recess (7) includes a first opening on a tread side and a second opening on a side wall face (3) side (see Modified Figure 6 below), wherein the first opening includes a pair of first edges extending from a first vertex to the side wall face (3) side so as to form a V-shaped edge on the tread (see Modified Figure 6 below; Col. 4, lines 49-50), wherein the second opening includes a pair of second edges that extend from a second vertex on a corresponding one of the side wall faces (3), and that are connected to the pair of first edges at intersection points (see Modified Figure 6 below), wherein at least one of the second edges of the pair includes a second edge body extending on a straight line from the second vertex to a corresponding one of the intersection points (see Modified Figure 6 below). Kajikawa further discloses that the first vertex of the first opening is located at a radial height above the second vertex of the second opening (see Modified Figure 6 below). Kajikawa fails to disclose, however, that at least one of the second edges of the pair includes a second edge subsidiary portion that is bent so as to widen the second opening. 

    PNG
    media_image1.png
    549
    657
    media_image1.png
    Greyscale

Modified Figure 6, Kajikawa
Ohsawa teaches a similar tire (title) comprising: a tread portion (12), wherein the tread portion (12) includes at least one block (18) (see Fig. 2), wherein the at least one block (18) includes a tread, and side wall faces extending inwardly from the tread in a tire radial direction (see Fig. 10). Ohsawa further teaches that smaller grooves (22) having a triangular cross section are formed continuously in the transverse direction along the sides wall faces of the blocks (18) (see Fig. 10; [0162]). Ohsawa further teaches that these grooves (22) can help reduce the tire’s resistance to water flow ([0162]; [0139]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side wall faces of the blocks disclosed by Kajikawa to have the smaller, transverse grooves taught by Ohsawa because they would have had a reasonable expectation that doing so would help reduce the tire’s resistance to water flow. 
Since the grooves (Ohsawa: 22) taught by Ohsawa are provided along the side wall faces of the block (Ohsawa: 18) up to the tread surface of the block (Ohsawa: 18) (Ohsawa: see Fig. 10), it would have been obvious to one having ordinary skill in the art for at least one of the grooves (Ohsawa: 22) in modified Kajikawa to intersect the second edges of the second opening disclosed by Kajikawa, creating a second edge subsidiary portion that is bent so as to widen the second opening. Thus, modified Kajikawa satisfies all of the limitations in claim 1. 
Regarding claim 2, modified Kajikawa discloses all of the limitations as set forth above for claim 1. Modified Kajikawa further discloses that the depth (Kajikawa: gW) of the recess (Kajikawa: 7) in the axial direction of the tire, which defines the location of the first vertex, is in the range of 5 to 50% of the block width (Kajikawa: BW) (Kajikawa: Col. 4, lines 1-4; see Fig. 5). Modified Kajikawa further discloses that the height (Kajikawa: gH) of the recess (Kajikawa: 7) at the side wall (Kajikawa: 3), which defines the location of the second vertex, is in the range of 15 to 80% of the depth (Kajikawa: GH) of a main groove dividing the block (Kajikawa: 5) (Kajikawa: Col. 4, lines 10-12; see Fig. 5). Modified Kajikawa fails to explicitly disclose that an angle of a line segment connecting the first vertex and the second vertex to each other, relative to the tread, is 30 to 50o. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing an angle of a line segment connecting the first vertex and the second vertex. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 6 of Kajikawa, one of ordinary skill in the art would have found that the angle of the line segment connecting the first vertex and the second vertex is about 45o relative to the tread, thus suggesting the claimed range of 30 to 50o. 
Therefore, while modified Kajikawa does not explicitly state a value for the angle of the line segment connecting the first vertex and the second vertex, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the angle to be within the claimed range because the drawings along with the range dimensions of the recess disclosed by modified Kajikawa reasonably suggest doing so. Thus, modified Kajikawa satisfies all of the limitations in claim 2. 
Regarding claims 3, 12, and 13, modified Kajikawa discloses all of the limitations as set forth above for claim 1. Modified Kajikawa further discloses that the small grooves (Ohsawa: 22) that form the second edge subsidiary portion extend in a direction parallel relative to the tread (Ohsawa: see Fig. 10). Therefore, it would have been obvious to one having ordinary skill in the art for a first portion of the second edge subsidiary portion to extend at an angle of 0o relative to the tread, thus suggesting the claimed limitations in claims 3, 12, and 13. 
Regarding claim 4, modified Kajikawa discloses all of the limitations as set forth above for claim 3. Modified Kajikawa further discloses that a maximum width (Kajikawa: gL) of the recess (Kajikawa: 7) is in the range of 5 to 25% of the block length (Kajikawa: BL) (Kajikawa: Col. 4, lines 5-9). In an exemplary embodiment, modified Kajikawa discloses that the block length (Kajikawa: BL) is equal to 24.2 mm and that the maximum width (Kajikawa: gL) is equal to 0.1 times the block length (Kajikawa: BL) (Kajikawa: see Ex. 1, Table 1), making the maximum width (Kajikawa: gL) of the recess (Kajikawa: 7) be equal to 2.42 mm (24.2*0.1). Modified Kajikawa further teaches that a width (Ohsawa: P) of the grooves (Ohsawa: 22) that form the first portion of the subsidiary portion is equal to 0.01 to 0.5 mm ([0134]), making the width of the first portion be in a range of 0.004 (0.01/2.42) to 0.21 (0.5/2.42) times the maximum width (Kajikawa: gL) of the recess (Kajikawa: 7), overlapping the claimed range of 0.20 to 0.30. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 5, modified Kajikawa discloses all of the limitations as set forth above for claim 1. Modified Kajikawa further discloses that the depth (Kajikawa: gH) of the recess (Kajikawa: 7) at the side wall (Kajikawa: 3) is in the range of 15 to 80% of the height (Kajikawa: GH) of the block (Kajikawa: 5) (Kajikawa: Col. 4, lines 10-12; see Fig. 5), encompassing the claimed range of 0.2 to 0.5. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Therefore, while modified Kajikawa does not discloses a specific value for the depth of the recess that falls within the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a depth of the recess to be within the claimed range based on the range of values disclosed by modified Kajikawa. 
Regarding claim 6, modified Kajikawa discloses all of the limitations as set forth above for claim 1. Modified Kajikawa further discloses that the side wall faces (Kajikawa: 4) extend in a tire axial direction (Kajikawa: see Fig. 1). 
Regarding claims 7 and 15, modified Kajikawa discloses all of the limitations as set forth above for claims 1 and 14, respectively. Modified Kajikawa further discloses that the side wall faces (Kajikawa: 3) are separated from each other via the tread so as to be located on opposite sides of the block (Kajikawa: 5) (Kajikawa: see Fig. 1), and the recess (Kajikawa: 7) is disposed at each of the side wall faces (Kajikawa: 3) separated from each other (Kajikawa: see Fig. 1). 
Regarding claim 8, modified Kajikawa discloses all of the limitations as set forth above for claim 1. Modified Kajikawa further discloses that the depth (Kajikawa: gW) of the recess (Kajikawa: 7) in the axial direction of the tire, which contributes to the length of the first edges, is in the range of 5 to 50% of the block width (Kajikawa: BW) (Kajikawa: Col. 4, lines 1-4; see Fig. 5). Modified Kajikawa further discloses that the height (Kajikawa: gH) of the recess (Kajikawa: 7) at the side wall (Kajikawa: 3), which contributes to the length of the second edges, is in the range of 15 to 80% of the depth (Kajikawa: GH) of a main groove dividing the block (Kajikawa: 5) (Kajikawa: Col. 4, lines 10-12; see Fig. 5). Modified Kajikawa fails to explicitly disclose, however, a specific length of at least one of the pair of first edges and the pair of second edges. Modified Kajikawa does disclose, however, that these dimensions of the recess (Kajikawa: 7) help to give the recess (Kajikawa: 7) effective snow and ice performance while limiting tread wear and increased pattern noise (Kajikawa: Col. 4, lines 25-45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the dimensions of the recess such that a length of at least one of the pair of first edges and second edges falls within the claimed range in order to give the recess effective snow and ice performance while limiting tread wear and increased pattern noise. 
Regarding claims 9 and 16, modified Kajikawa discloses all of the limitations as set forth above for claims 1 and 14, respectively. Modified Kajikawa further discloses that the recess (Kajikawa: 7) includes a pair of inclined faces each passing through the first vertex, the second vertex, and one of the intersection points (see Modified Figure 6 below). As set forth above for claim 1, modified Kajikawa includes the grooves (Ohsawa: 22) taught by Ohsawa. Because the grooves (Ohsawa: 22) taught by Ohsawa are provided along the side wall faces of the block (Ohsawa: 18) up to the tread surface of the block (Ohsawa: 18) (Ohsawa: see Fig. 10), it would have been obvious for at least one of the grooves (Ohsawa: 22) to intersect at least one of the pair of inclined faces and be recessed inwardly in the block (Kajikawa: 5). Thus, modified Kajikawa satisfies all of the limitations in claim 9. 

    PNG
    media_image2.png
    549
    638
    media_image2.png
    Greyscale

Modified Figure 6, Kajikawa
Regarding claims 10 and 17, modified Kajikawa discloses all of the limitations as set forth above for claims 9 and 16, respectively. Ohsawa teaches that the groove portion (Ohsawa: 22) has a width that increases toward the side wall face of the block (Ohsawa: 18) (Ohsawa: see Figs. 10 and 11). Since the first vertex disclosed by Kajikawa is provided at a distance away from the side wall face (Kajikawa: 3) of the block (Kajikawa: 5) (Kajikawa: see Fig. 6) and since the pair of second edges disclosed by Kajikawa are provided at the side wall face (Kajikawa: 3) of the block (Kajikawa: 5) (Kajikawa: see Fig. 6), it would have been obvious for the groove portion (Ohsawa: 22) in modified Kajikawa to have a width that increases from the first vertex toward a corresponding one of the second edges. Thus, modified Kajikawa satisfies all of the limitations in claim 10. 
Regarding claims 11 and 18, modified Kajikawa discloses all of the limitations as set forth above for claims 9 and 16. Since the groove portion (Ohsawa: 22) taught by Ohsawa is what delimits the second edge subsidiary portion in modified Kajikawa, modified Kajikawa necessarily discloses that the groove portion (Ohsawa: 22) extends to the second edge subsidiary portion, satisfying all of the limitations in claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749